Citation Nr: 9934592	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for a skin 
disability of the right side of the neck.

3.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for a cervical spine 
disability.


INTRODUCTION

The veteran served on active duty from December 1973 to 
September 1995.

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, which denied evaluations in excess of 10 
percent for the service-connected hypertension and lumbar 
spine disability, which denied a compensable evaluation for 
the skin disability of the right side of the neck and which 
denied entitlement to service connection for a cervical spine 
disability.  In June 1997, the Board issued a decision, which 
denied the claims for increased disability evaluations for 
the service-connected hypertension and skin disorder of the 
neck.  This decision also remanded the issues of an increased 
evaluation for the lumbar spine disability and service 
connection for a cervical spine disorder for additional 
development.  

The appellant appealed the June 1997 Board decision 
concerning the evaluations assigned to the hypertension and 
skin disorder of the neck to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court").  The Court considered contentions and arguments 
that were made by the veteran and by the Office of General 
Counsel for VA, which represents the Secretary of the 
Department in cases that are appealed to the Court.  The 
General Counsel's motion for disposition by a single judge 
recommended remand as to the hypertension issue.  After 
considering this evidence and the other records on file, the 
Court issued a decision in August 1998, wherein it vacated 
the portion of the Board's June 1997 decision that dealt with 
the issue of increased ratings for hypertension and a skin 
disorder of the neck, and remanded these claims to the Board 
for further development and readjudication.

In November 1998, the Board issued a remand of the issues 
concerning increased evaluations for the service-connected 
hypertension and skin disorder of the neck to the RO for 
further development.  In December 1998, the RO issued a 
decision which increased the evaluation assigned to the 
service-connected lumbar spine disability to 20 percent.  In 
July 1999, a decision was rendered which denied an evaluation 
in excess of 20 percent for the lumbar spine disorder, denied 
an evaluation in excess of 10 percent for the hypertension, 
denied a compensable evaluation for the skin disorder of the 
right side of the neck, and denied entitlement to service 
connection for a cervical spine disorder.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.

The laws and regulations used in evaluating cardiovascular 
disorders, to include hypertension, were changed effective 
January 12, 1998.  In evaluating the veteran's service-
connected hypertension, the Board will rely on the current 
regulations, as these are more favorable to the veteran.  See 
Fugere v. Derwinski, 1 Vet. App. 103 (1990); aff'd 972 F. 2d 
331 (Fed. Cir. 1992).


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
readings predominantly of 100 or less and systolic readings 
of predominantly 150 or less.

2.  The veteran's skin disorder of the neck is currently 
asymptomatic.

3.  The veteran's lumbar spine disability is manifested by 
some limitation of forward flexion, accompanied by complaints 
of pain; with no spasms or tenderness, no objective evidence 
of radicular symptoms; and x-ray evidence of slight narrowing 
of the L4 disc space.

4.  The veteran has not been shown by competent medical 
evidence to suffer from a cervical spine disorder which can 
be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7101 (1999).

2.  The criteria for a compensable evaluation for the 
service-connected skin disorder of the right side of the neck 
have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.20, Codes 
7800, 7806, 7812 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for the service-connected lumbar spine disability have not 
been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Codes 5292, 5293 (1999).

4.  The veteran has not presented evidence of a well grounded 
claim for entitlement to service connection for a cervical 
spine disorder.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for 
hypertension, a skin disorder of the 
right side of the neck and a lumbar spine 
disability

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999)

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


Hypertension

The veteran's service medical records indicated that his 
blood pressure was normal at the time of the August 1973 
entrance examination.  High blood pressure was suspected in 
1986 and he underwent a five day pressure check.  Following 
this check, his blood pressure was considered to be normal.  
He underwent another five day check for hypertension in 1995.  
The average reading was 141/102.  Hypertension was diagnosed 
and he was placed on medication.

The veteran was examined by VA in November 1995.  His blood 
pressure readings were as follows:  142/88 (sitting); 120/82 
(recumbent); and 116/84 (standing).  The diagnosis was 
arterial hypertension, well controlled.

The veteran was treated by VA on an outpatient basis between 
November 1995 and December 1998.  His blood pressure readings 
ranged between 110-144/64-92.  During a private podiatry 
examination performed in March 1999, his blood pressure was 
142/92.  

VA examined the veteran in May 1999.  He stated that about 
every two months he would experience dizziness that would 
last about six hours.  This would occur whenever his blood 
pressure was elevated.  His blood pressure reading at the 
time of this examination was 148/90.  His heart was not 
enlarged and the valve sounds were normal.  There were no 
other abnormal cardiac sounds heard.  An EKG was normal and a 
chest x-ray was negative.  The diagnosis was essential 
hypertension.

According to the applicable regulations, a 10 percent 
evaluation is warranted for hypertension when the diastolic 
pressure is predominantly 100 or more, or the systolic 
pressure is predominantly 160 or more, or the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires a 
diastolic pressure predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  38 C.F.R. Part 4, 
Code 7101 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected hypertension is not warranted.  The objective 
evidence of record does not demonstrate diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  Therefore, it determined that an 
evaluation in excess of 10 percent is not justified at this 
time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected hypertension.


Skin disability of the right side of the neck

The veteran's service medical records reveal that he had 
small skin tags removed from the right side of his neck 
during service.  The retirement examination conducted in May 
1995 was silent as to any mention of a skin condition, save 
for some scars.

The veteran was examined by VA in May 1999.  He indicated 
that he had had skin tags removed from his neck, which had 
not recurred.  The objective examination found no evidence of 
any skin tags on the veteran's neck.

The applicable criteria notes that verruca peruana is 
evaluated as for eczema under the provisions of 38 C.F.R. 
Part 4, Code 7806 (1999).  As with eczema, the evaluation 
will depend upon the location and extent of the disease and 
the repugnant disfigurement or other disabling 
characteristics of the manifestations of the disease.  
38 C.F.R. Part 4, Code 7812 (1999).

A noncompensable evaluation is warranted for eczema with 
slight, if any exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  38 C.F.R. Part 4, Code 
7806 (1999).

A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  38 C.F.R. Part 4, Code 7800 (1999).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected skin 
disability of the right side of the neck is not warranted.  
The objective evidence of record, consisting of the report of 
the May 1999 VA examination, does not show that exfoliation, 
exudation or itching of any area of the veteran's neck is 
present.  Nor does this evidence suggest that he has 
moderately disfiguring scars.  Rather, the examination did 
not note the presence of any current tags or any other skin 
condition of the neck.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected skin condition of the 
right side of the neck.


Lumbar spine disability

The veteran's service medical records revealed numerous 
complaints of and treatment for low back pain since 1985.  He 
underwent physical therapy and conservative treatment with 
only temporary results.  MRI and CT scans confirmed the 
presence of degenerative disc disease (DDD) L3-S1.  On May 4, 
1992, he underwent surgery for a herniated disc at L4-5.

VA examined the veteran in November 1995.  A well healed scar 
was noted.  Forward flexion was to 60 degrees before the 
development of pain.  Hyperextension caused pain, as did 
turning to either side.  Deep tendon reflexes were 
hyperactive, but no other sensory loss was noted.  Straight 
leg raises were negative bilaterally.  The diagnosis was 
status post discectomy, L5-S1.

The veteran was afforded another VA examination in August 
1997.  His chief complaint was of chronic low back pain of 
varied severity.  On occasion, he reported experiencing 
rather significant low back spasm accompanied by listing or 
leaning to the right.  He also indicated that his pain would 
occasionally radiate into the right leg.  The objective 
examination noted that he walked with an unremarkable gait.  
He stood erect, with no listing or leaning.  There were no 
spasms, nor was there any tenderness.  Forward flexion was to 
75 degrees with pain on the extremes; extension was to 35 
degrees; lateral bending was to 35 degrees bilaterally 
without pain; and rotation was to 40 degrees bilaterally with 
right low back pain on rotation to the left.  Normal ranges 
of motion were reported as follows:  forward flexion to 95 
degrees; extension to 35 degrees; lateral bending to 40 
degrees; and rotation to 35 degrees.  Straight leg raises 
were negative for the reproduction of radicular type 
complaints, but he did report that they caused low back pain.  
His lower extremities displayed 5/5 strength and there was no 
evidence of atrophy.  Knee jerks were 2+ and ankle jerks were 
1+.  An x-ray revealed slight narrowing of the L4 disc space 
posteriorly on the right.  He indicated that he had to be 
careful with bending, lifting, twisting or turning.  The 
examiner did comment that he appeared to have significant 
pain on extremes of lumbar flexion.  However, there was no 
evidence of weakened movement, fatigue or incoordination.  
The diagnosis was chronic lumbar syndrome, status post L4-5 
discectomy.

The applicable regulations state that a 20 percent disability 
evaluation is warranted when there is moderate limitation of 
motion.  A 40 percent evaluation requires severe limitation 
of motion.  38 C.F.R. Part 4, Code 5292 (1999).  A 20 percent 
evaluation is also warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  38 C.F.R. Part 4, Code 
5293 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected lumbar spine disability is not warranted.  While 
the August 1997 VA examination showed that his forward 
flexion was limited by some 20 degrees, it revealed that his 
other ranges of motion were within normal limits.  These 
findings do not suggest that his motion is severely limited 
as to justify a 40 percent disability evaluation pursuant to 
38 C.F.R. Part 4, Code 5292 (1999).  Nor is a 40 percent 
disability evaluation warranted under the provisions of 
38 C.F.R. Part 4, Code 5293 (1999).  The objective evidence 
does not demonstrate that he currently suffers from severe 
intervertebral disc syndrome.  There was no objective 
evidence of spasms or tenderness during the recent VA 
examination.  Straight leg raises did not reproduce any 
radicular symptoms, strength in the lower extremities was 5/5 
and there was no atrophy present.  Moreover, the examiner 
commented that there was no evidence of weakened movement, 
fatigue or incoordination.  Therefore, it is found that the 
20 percent disability evaluation currently assigned 
adequately compensates him for his present degree of 
disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected lumbar spine 
disability.


II.  Service connection for a cervical 
spine disability

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

A review of the veteran's service medical records revealed no 
complaints of or treatment for a cervical spine condition.  
The August 1973 entrance examination, periodic examinations 
conducted in April 1978 and May 1986, and the May 1995 
retirement examination were all negative for any mention of a 
cervical spine disability.

The veteran was examined by VA in November 1995.  He 
indicated that his neck was beginning to bother him more; he 
stated that it was stiff and painful and would creak and pop.  
He claimed that it was worsening, causing pain into the right 
shoulder and arm.  The objective examination found full range 
of motion, with some pain and crepitation.  He was able to 
place his chin on his chest, he could hyperextend, and he 
could turn his head to 45 degrees without difficulty.  The 
diagnosis was probable DDD of the cervical spine with some 
radiculopathy.

VA examined the veteran in August 1996.  He stated that his 
neck pain had been present for the past three to four years.  
He could recall no injury.  He indicated that his chronic 
pain would vary in intensity.  Activities would increase this 
pain.  He also described intermittent episodes of pain into 
the right arm to the elbow.  The objective examination showed 
lateral rotation to 70 degrees bilaterally; 40 degrees of 
flexion; and 30 degrees of extension.  He experienced pain on 
extremes of rotation.  No paracervical tenderness was noted.  
He displayed 5/5 strength in the upper extremities, and his 
reflexes and sensation were intact.  The impression was 
chronic cervical syndrome, probable DDD.

Another VA examination was performed in August 1997.  The 
examiner conducted an extensive review of the veteran's 
claims file and noted that the service medical records made 
no mention of any cervical spine disorder, even though he 
claimed to have reported neck pain at the time of his 
retirement examination.  He complained of chronic neck pain 
that would vary in severity; he also reported intermittent 
episodes of pain into the right arm to the elbow.  The 
objective examination noted lateral rotation to 55 degrees 
bilaterally; flexion to 40 degrees; and extension to 30 
degrees.  He described discomfort on all ranges of motion.  
The examiner noted that normal ranges of motion were as 
follows:  forward flexion to 30 degrees; extension to 30 
degrees; and rotation to 55 degrees.  There were no spasms or 
tenderness.  His upper extremities displayed 5/5 strength, as 
well as intact reflexes and sensation.  X-rays were negative.  
The diagnosis was chronic neck pain of uncertain etiology.  
The examiner commented that all that was present were 
subjective complaints.  In fact, the objective evidence had 
shown no signs of crepitation and normal range of motion.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence of record does 
not clearly establish the presence of a current disability.  
This evidence shows subjective complaints with an essentially 
normal examination (to include negative x-rays of the 
cervical spine).  Moreover, there is absolutely no objective 
evidence of a disease or injury in service.  Since neither of 
these two elements of a well grounded claim have been 
established, the question of a relationship between the two 
is moot.  Therefore, it is found that the veteran has failed 
to present evidence of a well grounded claim for service 
connection for a cervical spine disorder.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

An evaluation in excess of 10 percent for the service-
connected hypertension is denied.

A compensable evaluation for the service-connected skin 
disorder of the right side of the neck is denied.

An evaluation in excess of 20 percent for the service-
connected lumbar spine disability is denied.


Service connection for a cervical spine disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

